It is my understanding of the intention of the parties, as revealed by their contract, that in consideration of a prior perpetual right to a stated quantity of water to be impounded by the joint works described therein, the municipality should become presently obligated to reimburse the United States for the costs of construction of such joint *Page 189 
works not to exceed the estimated amount of $500,000, payable in forty annual installments.
It was conceded at bar that a present debt in such an amount must be authorized by a majority of the electors of the municipality. Cf. Art. XIII, § 4, Constitution of the State of South Dakota. I am of the opinion that the attempted submission of the proposed debt to the electorate failed for the reason that the resolution calling the special election had not become effective at the time the purported election was held. I therefore respectfully dissent.